Title: From Alexander Hamilton to John Jay, [13 November 1790]
From: Hamilton, Alexander
To: Jay, John


[Philadelphia, November 13, 1790]
My Dear Sir
I inclose you copies of two resolutions which have passed the house of representatives of Virginia. Others had been proposed and disagreed to. But the war was still going on. A spirited remonstrance to Congress is talked of.
This is the first symptom of a spirit which must either be killed or will kill the constitution of the United States. I send the resolutions to you that it may be considered what ought to be done.
Ought not the collective weight of the different parts of the Government to be employed in exploding the principles they contain? This question arises out a sudden & indigested thought.

I remain Dr Sir   Your Affectionate & Obedient   hum servant

A Hamilton
Novr. 13. 1790
Chief Justice of the U States

